Johnson, Judge:
The appeals for reappraisement listed in schedule “A,” attached hereto and made a part hereof, involve six shipments of para amino salicylic acid, the product of West Germany, entered at the port of Los Angeles in September and October 1958.
These cases have been submitted on the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the respective parties hereto, as follows:
1. The American Selling Price, as that term is defined in Section 402(g) of the Tariff Act of 1930, as amended, of the merchandise involved in the appeals enumerated in Schedule A hereto attached, for the period herein stated, was as follows:
Item Year American selling price
Pas Acid- 1954-1958, inclusive-$3.40 per lb. less 1% net packed.
2. Each appeal enumerated in Schedule A is limited to the merchandise above described and is abandoned as to all other merchandise, if any, and is hereby submitted for decision.
On the agreed facts, I find that the American selling price, as that value is defined in section 402 (g) of the Tariff Act of 1930, as amended, is the proper basis for the determination of the value of the merchandise involved herein, described as Pas Acid — 1954-58, inclusive, and that such value is $3.40 per pound, less 1 per centum, net packed.
Insofar as these appeals relate to other merchandise, they are hereby dismissed.
Judgment will be rendered accordingly.